United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-5156                                                 September Term, 2021
                                                                      1:21-cv-01066-UNA
                                                       Filed On: October 7, 2021
Timothy Omar Hankins, Sr.,

              Appellant

       v.

State of North Carolina, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Tatel and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the motion to
appoint counsel, the motion for injunction, and the motions to remand, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

      FURTHER ORDERED that the motion for injunction and the motions to remand
be denied. Appellant has shown no valid basis for this court to grant injunctive relief or
to remand this case to the district court. It is

       FURTHER ORDERED AND ADJUDGED that the district court’s order filed June
14, 2021, be affirmed. The district court correctly concluded that it lacked jurisdiction
over appellant’s claims, which sought review of adverse decisions of the North Carolina
state courts. See Lance v. Dennis, 546 U.S. 459, 463 (2006) (per curiam) (“[U]nder
what has come to be known as the Rooker-Feldman doctrine, lower federal courts are
precluded from exercising appellate jurisdiction over final state-court judgments.”); see
also Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (Rooker-
Feldman doctrine applies to “cases brought by state-court losers complaining of injuries
caused by state-court judgments rendered before the district court proceedings
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5156                                                September Term, 2021

commenced and inviting district court review and rejection of those judgments.”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2